Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Applicant’s arguments, filed (09/12/2022), with respect to pending claims 1-20 and have been fully considered, but they are not persuasive with respect to 35 USC§ 101 Rejection.

All claims stand and fall together under the following argument(s). See below rejection
for full detail and specifically following argument(s):


Regarding 101 Rejection:

1. The Applicant argues (pages 11 of 14, lines 9-11 and Pages 13 of 14, lines 13-20):
 “Claim 1 is not directed to the involved mathematical concept.® As the Federal Circuit stated in Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1349, “[a]t step one, “it is not enough to merely identify a patent- ineligible concept underlying the claim; we must determine whether that patent-ineligible concept is what the claim is “directed to.’”” Claim 1 does not seek to protect any mathematical relationships, mathematical formulas or mathematical equations, or mathematical calculations. Rather, Claim 1 seeks to protect a particular technique for estimating amounts of hydrocarbon recoverable from porous reservoir rock by one or two or more enhanced oil recovery (EOR) techniques…
The feature of “performing,” at most, involves a mathematical concept, but is not directed to the involved mathematical concept itself or per se.'° See Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1349, “[a]t step one, “it is not enough to merely identify a patent- ineligible concept underlying the claim; we must determine whether that patent-ineligible concept is what the claim is ‘directed to.”” Applicant in Claim 1 does not seek to protect any mathematical relationships, mathematical formulas or mathematical equations, or mathematical calculations.”


 The Examiner respectfully disagree, because the claim does not relates to any particular technique for estimating amounts of hydrocarbon recoverable from porous reservoir rock by one or two or more enhanced oil recovery (EOR).
Regarding the Thales decision, the claims in Thales were found to be not directed to an abstract idea because the claims were directed to a particular placement of a particular set of position sensors. 
Unlike Thales, the current invention is directed to abstract idea of estimating amounts of hydrocarbon based on the rock samples retrieving by a computing system. Unlike Thales, the  current application does not comprises any sensors or measuring device which operates or placed in a non-conventional manner idea. 
Therefore, “the claims do not specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform” (Thales).-this is from Thales

2. The Applicant argues (pages 12 of 14, lines16-23, Pages 13 of 14, lines 4-7):
“Claim 1 is not directed to a mathematical concept, 1.e., neither recites any mathematical formula (or expression or correlation) nor merely uses a mathematical formula (e.g., performing calculations and manipulating the results). Rather, Claim 1 at most only involves a mathematical concept.'* This feature of Claim 1 also is not directed to a mental process, because as claimed, the feature is performed by the computer system and is incapable of being performed by a human mind. This feature of Claim 1 also does not involve concepts such as observation, evaluation, judgment and opinion.”
“Claim 1 does not recite a mathematical concept or a mental process because “performing by the computer system on the immobile oil blobs an analysis of a given one of the one, two or more EOR techniques, ... is not a mathematical concept and is not and cannot be performed in the human mind.”

The  Examiner agree that “performing steps…” is related to the mathematical concepts and therefore the claims here are directed to Abstract idea using a generic computer device programmed with a specific algorithm.
The Examiner never asserts that features could be perform just by mental process, The office action includes alternatively steps of mental process OR mathematical steps.

 
Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can
be found in a prior Office action.
The current 35 USC 101 analysis is based on the current guidance (Federal Register
vol. 79, No. 241. pp. 74618-74633).

The analysis follows several steps. Step 1 determines whether the claim belongs to a
valid statutory class.

Step 2A prong 1 identifies whether an abstract idea is claimed.

Step 2A prong 2 determines whether any abstract idea is integrated into a practical
application. If the abstract idea is integrated into a practical application the claim is
patent eligible under 35 USC 101.
Last, step 2B determines whether the claims contain something significantly more than
the abstract idea.
In most cases the existence of a practical application predicates the existence of an
additional element that is significantly more. Under the Step 1 of the eligibility analysis,
we determine whether the claims are to a statutory category by considering whether the
claimed subject matter falls within the four statutory categories of patentable subject
matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter.
The below claim is considered to be in a statutory category (process).

Claim 1 is in a statutory category, because the computer is claimed to be a device and
therefore is a statutory class.
Claim 11 considered to be in a statutory category (process).
Claim 17 is in a statutory category, because the claimed invention is "a nontransitory
storage device" and therefore is in a statutory class.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to abstract ideas without significantly more. Under Step 2A Prong 1, the
independent claim 1 includes abstract ideas as highlighted (using a bold font) shown
below.

1. "A computer implemented method for estimating amounts of hydrocarbon
recoverable from porous reservoir rock by one or two or more enhanced oil
recovery (EOR) techniques, the method comprising:

retrieving by a computing system a digital representation of a physical porous reservoir
rock sample (porous reservoir rock), the digital representation including pore space and grain
space data corresponding to the porous reservoir rock, subsequent to an execution of a
multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of
a waterflood of the porous reservoir rock;
     locating by the computing system substantially immobile oil blobs or patches in the retrieved digital representation of the porous reservoir rock;
    performing by the computer system on the immobile oil blobs, an analysis a given one or more EOR techniques, with a first iteration of the given one or more EOR
techniques expending a first level of effort, and a second iteration of the given
one or more EOR techniques expending a second, higher level of effort; and for N
number of substantially immobile oil blobs or patches (blobs),
determining by the computing system changes in the mobility of the blobs for the
given one of the EOR techniques; and producing by the computing system an estimate of an amount of change in mobilization of the blobs between the first and the second iterations for the given one or more EOR techniques."


11." A system for estimating an amount of hydrocarbon recoverable from porous
reservoir rock by a miscible gas flood, the system comprising:
one or more processor devices;
memory operatively coupled to the one or more processor devices; and computer
storage storing executable program instructions to case the system to:
retrieve a digital representation of a physical porous reservoir rock sample (porous
reservoir rock), the digital representation including pore space and grain space data
corresponding to the porous reservoir rock, subsequent to an execution of a multiphase
flow simulation to obtain predictions of flow behavior of oil in the presence of a
waterflood of the porous reservoir rock;

    locate substantially immobile oil blobs or patches in the retrieved , digital representation of the porous reservoir rock;
perform on the immobile oil blobs, an analysis of a given one or more EOR techniques, with a first iteration of the analysis for the given one or more EOR techniques expending a first level of effort, and a second iteration of the analysis for the given one or more EOR techniques expending a second, higher level of effort; and for N number of substantially immobile oil blobs or patches (blobs), and for N number of substantially immobile oil blobs or patches (blobs); determine changes in the mobility of the blobs for the analysis for the given EOR technique; and
 produce estimate of an amount of change in mobilization of the blob between the first and the second iterations for the given one or more of the EOR techniques."


Claim 17" A computer program product tangibly stored on a non- transitory storage
device, for estimating an amount of hydrocarbon recoverable from porous
reservoir rock by a miscible gas flood, the computer program product comprising
instructions to cause a system to:
retrieve a digital representation of a physical porous reservoir rock sample (porous reservoir
rock), the digital representation including pore space and grain space data corresponding to
the porous reservoir rock, subsequent to an execution of a multiphase flow simulation to
obtain predictions of flow behavior of oil in the presence of a waterflood of the porous
reservoir rock;
locate substantially immobile oil blobs or patches in the retrieved digital representation of the porous reservoir rock;
perform on the immobile oil blobs, an analysis of a given one or more EOR techniques, with a first iteration of the analysis for the given one or more EOR techniques expending a first level of effort, and a second iteration of the analysis for given one or more EOR techniques expending a second, higher level of effort; and for N number of substantially immobile oil blobs or patches (blobs);

determine changes in the mobility of the blobs for the analysis for the given EOR technique; and produce an estimate of an amount of change in mobilization of the blob between the first and the second iterations for the given one or more of the EOR techniques."

The Claim 1 recites a mental process of thinking about a representation of the pore
space and grain space after a waterflood simulation, noticing residual oil blobs, and
then "determining" an estimate of the amount of oil you'll get out if you use different
"levels of effort" (like different types of surfactants).

The determination steps of claims 1, 11 and 17 are considered to be equivalent of
mental processes or mathematical concepts.
The Additional steps of "perform on the immobile oil blobs a given one or more EOR
techniques, with a first iteration of the given one or more EOR techniques expending a
first level of effort, and a second iteration of the given one or more EOR techniques
expending a second, higher level of effort" just additionally relates to an additional steps
of abstract idea, because performing steps is relating to performing mathematical steps
in different order to achieved the desired results. The performing steps performed by the
programs on general computer.
The additional element of retrieving the data is insignificant extra-solution activity of
obtaining data and does not make the claim significantly more than the abstract idea.
Under step 2A prong 2, The claims are not directed to any practical application. The
claims 1, 11 and 17 do not comprise any significant additional elements/steps.

The steps of "retrieve a representation of a physical porous reservoir rock sample
(porous reservoir rock)," are merely steps of obtaining data necessary for the abstract
idea to be carried out, which is insignificant extra solution activity.
 Additional steps of  “computing system” does not make the claim significantly more.
 The computing system relates to the general computer.

Additionally, the Claim 11 comprises "a memory', "processor" and "computer storage
storing executable program instructions"; these are merely a general computer and
generic pieces of the computer and software running on the computer. The general
computer and software running on the computer do not make the claims significantly
more than the abstract idea. All of these additional elements are generic computer and
generic components of the computer, which are in light of Alice, as not being
significantly more.

There is no indication that the combination of elements/units improves the functioning of
a computer or improves any other technology or technical field. There is no particular
machine associated with the abstract idea, and there is no real-world transformation
carried out by the claim. The claims appear to be making hypothetical estimations or
determinations of how much hydrocarbon might be recovered using various techniques,
based on models or representations of a porous reservoir rock, but the claimed
invention does not appear to recite any actual recovery of hydrocarbons, or control of
any machinery which performs such recovery. The claims therefore amount to the
abstract idea itself (as a mental process or mathematical calculation), not integrated into
a practical application.

The claim 17 just additionally comprises the computer program product tangibly stored
on a non-transitory storage device. As recited in the MPEP, 2106.07(b), merely adding a generic computer components (processor and memory), or a programmed computer to perform generic computer functions does not automatically overcome an eligibility
rejection. Alice Corp. Pty. Ltd. v. CLS Bank lnt'I, 1384S. Ct. 2347, 2359-60, 110
USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359,
1364, 115 USPQ2d 1090, 1093- 94.

Under step 28 In claims 1, 11 and 17: the steps of "retrieve a representation of a
physical porous reservoir rock sample (porous reservoir rock)" are just well-known,
routine and conventional steps of obtaining data in the relevant art as evidenced by the
Crouse (US Pub.2020/0063532), Crouse (US Pub.2015/0268080) and Prisco (US
Pub.2013/0018641 ).

The dependent claims 2-10, 12-16 and 18-20 only further describe the details of the
abstract ideas.
 Additionally the claims 2, 12 and 18 comprise the displaying by the display the comparison of oil blob volumes, which is just output data, which is insignificant extra solution activity.
The display just generic pieces of the computer. The general computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.


Therefore claims 2-10, 12-16 and 18-20 are similarly rejected under 35 U.S.C. 101.


Examiner note with regards to prior art of the record:

Regarding Claim 1, Crouse et.al., (US Pub.2020/0063532) disclose a computer
implemented method for estimating amounts of hydrocarbon recoverable from porous
reservoir rock (para [0005], where estimate the amount of oil that is recoverable from
the porous reservoir rock) by one or two or more enhanced oil recovery (EOR)
techniques (para [003], where Enhanced Oil Recovery (EOR), attempts to recover oil
that remains trapped in the pore space of the reservoir rock even after primary and
secondary recovery), the method comprising: retrieving by a computing system a digital
representation of a physical porous reservoir rock sample (porous reservoir rock), the
digital representation including pore space and grain space data corresponding to the porous reservoir rock (para [0024], where receiving or retrieving a digital representation of the pore space and grain space of a reservoir rock sample), subsequent to an execution of
a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence
of a waterflood of the porous reservoir rock (para [0008]);
locating substantially immobile oil blobs or patches in the retrieved representation of
the porous reservoir rock (para [0005]); and
for N number of substantially immobile oil blobs or patches (blobs) (Fig. 7 A, para
[0046], where data can include information such as blob identification numbers, blob
volumes, blob locations, and other characteristics ... processed data will also indicate
where there are blobs of oil that are trapped. Trapped blobs may refer to oil in pore
spaces that cannot be moved because of capillary forces);
evaluating (para [0034]) changes in mobility of the blobs for one or two or more
iterations of a given EOR technique (para [0004], para [0034]).
Crouse does not disclose a first one of the one or two or more iterations expending a
first level of effort and a second one of the one or two or more iterations expending a
second, higher level of effort, producing by the computing system an estimate an amount of change in mobilization of the blob between the first and the second iterations for the given EOR technique.

Levache (WO 2019/097272) discloses a first one of the one or two or more iterations
expending a first level of effort and a second one of the one or two or more iterations
expending a second, higher level of effort (Page 3, lines 37 through Page 4, line 10,
where the injectivity of the injection well is increased by a factor of at least 1.5,
preferably of at least 2 or of at least 3 or of at least 4 relative to the injectivity of the
injection well when the non-ionic surfactant and the anionic surfactant; the injectivity of
the injection well is maintained or restored at a level of at least 30%, preferably at least
50%, more preferably at least 60%, and most preferably at least 70%, relative to the
maximal injectivity of the injection well).

Levache disclose improvement injectivity of well and does not teach one of ordinary
skill "performing by the computer system on the immobile oil blobs an analysis of a given one or more EOR techniques, ... and for N number of substantially immobile oil blobs or patches (blobs).

Levache relates to reinjection of "produces water.
Therefore, it's not would have been obvious to one of ordinary skill in the art a to
incorporate the teachings of Levache into Crouse, because the Levache and Crouse
not analogues art and related to solve the different problem.

Rickards(US Pub.2015/0059447) discloses a test procedure which determines
changes in mobilization of the blob between the first and the second iterations for the
given EOR technique (para [0034], where amount of recovered oil produced from flow
of each chemical treatment fluid run through a treated formation sample 122 may then
be compared to the amount of recovered oil produced from flow of the control fluid with
no other chemicals added through an untreated formation sample 122, e.g., to
determine if interaction of a given injected chemical treatment fluid with the oil saturated
formation sample 122 acts to increase or decrease the amount of recovered oil relative
to the injected control fluid and/or relative to other types of chemical treatment fluids).

The Closest art of the record does not teach or render obvious the step of:
"on the immobile oil blobs a given one or more EOR techniques, with a first iteration of
the given one or more EOR techniques expending a first level of effort and a second
one of the one or two or more iterations expending a second, higher level of effort ".

Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 1.
Regarding Claim 17 is analyzed and rejected as discussed with respect to claims 1 and
11.
Correspondently, dependent claims 2-10, 12-16 and 18-20 are not rejected under 103
due to their dependency on claims 1, 11 and 17.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KALE RIA KNOX whose telephone number is (571 )270-
5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Andrew Schechter can be reached on (571 )2722302. The fax phone
number for the organization where this application or proceeding is assigned is 571 -
273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter
for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862